DETAILED ACTION
This action is responsive to the application filed on June 14, 2021, which is a continuation of 16/813,941 filed on March 10, 2020, now US Pat. No. 11,074,064.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Drawings 
The drawings filed on June 14, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated June 14, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application of 16/813,941 filed on March 10, 2020, now US Pat. No. 11,074,064.
  	Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,064. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 11,074,064
Claim 1
1. An Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: predict, based upon a plurality of workflows, a future workload of a firmware update package creation service; and indicate, based upon the future workload, a time window for creating a firmware update package using the firmware update package creation service that increases a probability of successful creation.
Claim 1
1. An Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: generate tokens based upon a log of historical firmware update package creation events; identify a plurality of workflows based upon the tokens; predict, based upon the plurality of workflows, a future workload of a firmware update package creation service; and indicate, based upon the future workload, a time window for creating a firmware update package using the firmware update package creation service that increases a probability of successful creation.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9 (Independent claim – Memory Storage Device set)
Claim 9 (Independent claim – Memory Storage Device set)
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15 (Independent claim – Method set)
Claim 15 (Independent claim – Method set)
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20



Examiner Comments
For claims 1-20, no art rejection is made for these claims. Claims 1-20 are rejected on the ground of nonstatutory double patenting as explained above in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Arakkal et al. (US Pub. No. 2021/0132936) set forth a method for contraindicating firmware and driver updates. Specifically, the disclosed method and system entail discerning whether installation of a hardware device firmware and/or device driver update, targeting a hardware device on a host device, would succeed or fail given a set of features (or indicators) reflective of the current host device state and metadata respective to the hardware device update. Further, the determination may employ predictive machine learning techniques (see abstract).  	Saha et al. (US Pat No. 10,355,938) uses a Wi-Fi access point performance management that include receiving a session analytic record related to a plurality of wireless access points, and analyzing the session analytic record related to the plurality of wireless access points to determine a root cause of at least one malfunctioning node related to at least one of the plurality of wireless access points, and predict failure of the at least one of the plurality of wireless access points. Further, a graphical user interface display or a report may be generated. The graphical user interface display or the report may be related to the determination of the root cause of the at least one malfunctioning node related to the at least one of the plurality of wireless access points, and prediction of the failure of the at least one of the plurality of wireless access points (see abstract).   	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192